Citation Nr: 1628257	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left leg disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970, and is the recipient of a Purple Heart Medal and a Combat Infantryman Badge.

The case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2008 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in Waco, Texas.  

Following the perfection of his appeal, the Veteran along with his spouse proffered testimony before an Acting Veterans Law Judge (AVLJ) in January 2011.  A transcript of that hearing was prepared and has been included in the claims folder. 

In February 2011 and then again in July 2012, the Board remanded the claim for additional development.  

Then in March 2013, the Board issued a Decision on the merits of the claim.  The Board concluded that the evidence did not support the Veteran's claim.  The Veteran was notified of that action and he appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon review, the Court vacated the Board denial for action consistent with a February 2014 Joint Motion for Remand (JMR).

In April 2014, the Board contacted the Veteran and informed him that his claim had been received by the Board following the issuance of the Court's order vacating the previously decided claim.  Shortly thereafter, the Board informed the Veteran that the Acting Veterans Law Judge before whom he previously provided testimony had retired from federal service and was no longer employed at the Board.  The Board told the Veteran that since the previous Acting Veterans Law Judge was no longer at the Board, the Veteran had the option of providing testimony before a different Veterans Law Judge in accordance with 38 C.F.R. § 20.717.  The Veteran subsequently informed the Board that he wished to appear at a hearing before a Veterans Law Judge at his local regional office.  As such, the claim was remanded to the RO by a July 2014 Board decision which provided that the Veteran should be given another Board hearing.

In April 2016, the Veteran presented testimony at a Travel Board hearing at the Waco, Texas RO before the undersigned.  A transcript of this hearing is in the Veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the evidence, the Board finds an additional remand necessary for a new VA examination and records request.

Of record is an April 2011 VA examination which diagnosed the Veteran with small bone density, with edema, of the left lateral malleolus and opined that Veteran's "current left ankle condition IS A[T] LEAST AS LIKELY AS: NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF his service in the military and any alleged injuries during his period of military service."  The April 2011 VA examiner explained that it is difficult to determine but there is a "possibility" that the area of the lateral malleous on the left ankle sustained some mild type of injury as it is larger than the right and slightly edematous, but has full range of motion.  The February 2014 JMR indicated that the Veteran's most recent October 2012 VA examination is inadequate, as it failed to discuss the April 2011 VA examiner's opinion as well as the etiology of an ankle disability.  The Board finds a new VA examination required to discuss the April 2011 VA examiner's opinion and clarify whether there is a current disability of the left ankle as related to service, in light of the JMR and the April 2011 examiner's use of speculative language such as "possibility"  (The Court has held on numerous occasions that speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).

Further, during the April 2016 Board hearing, the Veteran testified that due to an in service mine explosion, he still has shrapnel in his thumb and back.  He testified that VA doctors who have examined him in the past have not addressed the presence of shrapnel in his body.  The Board notes that x-rays conducted in 2007 and 2012 by VA were negative for left leg abnormalities.  However, giving the Veteran the benefit of the doubt, the Board finds a new VA examination required to examine the Veteran and explicitly state whether there is shrapnel from the in-service mine explosion in his left leg or aggravating his left leg.

As well, during the April 2016 Board hearing, the Veteran referenced several outstanding treatment records pertaining to his left leg.  The Veteran stated his left leg was examined at the Pittsburg, Pennsylvania VAMC in the 1970s and Butler, Pennsylvania VAMC did x rays of the left leg.  He stated that a private physician in New Castle, Pennsylvania in the late 1990s took shrapnel out of his body.  He stated he currently receives treatment at Temple, through the Central Texas Veterans Health Care System.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all outstanding VA treatment records with the claims file, particularly, Pittsburg, Pennsylvania VAMC records from the 1970s; Butler, Pennsylvania VAMC records of x rays of the Veteran's left leg; and Central Texas Veterans Health Care System records from August 2013 to present.  A search of any archived records should also be conducted.

As well, send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, particularly, the private physician in New Castle, Pennsylvania in the late 1990s who took shrapnel out of his body.  

All efforts to obtain the above records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed left leg disability, to include left knee and left ankle.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's left leg, to include left knee and left ankle.

(b)  With respect to each left leg disorder, to include left knee and left ankle, identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service. 

(c)  Attention is invited to the April 2011 VA examination which diagnosed the Veteran with small bone density, with edema, of the left lateral malleolus and opined that Veteran's "current left ankle condition IS A[T] LEAST AS LIKELY AS: NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF his service in the military and any alleged injuries during his period of military service."  The April 2011 VA examiner explained that it is difficult to determine but there is a "possibility" that the area of the lateral malleous on the left ankle sustained some mild type of injury as it is larger than the right and slightly edematous, but has full range of motion.  

The current examiner is requested to discuss the nature and etiology of any left ankle condition diagnosed during the pendency of the appeal, explicitly considering the April 2011 VA examiner's opinion.  

The examiner is also asked to clarify the April 2011's positive nexus opinion as the examiner's rationale used speculative language such a "possibility."

(d)  Further, the examiner is asked to examine the Veteran and explicitly state whether there is shrapnel from the in-service mine explosion in his left leg or aggravating the left leg.

3.  Lastly, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



